Citation Nr: 1526534	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-18 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 5, 2008 for the assignment of a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO.  


FINDINGS OF FACT

1.  Effective April 10, 2003, the Veteran has a combined rating of 70 percent due to the following service-connected disabilities:  status postoperative reconstruction of the left knee with degenerative joint disease, evaluated as 30 percent disabling; postoperative medial collateral ligament reconstruction of the right knee with degenerative joint disease, evaluated as 30 percent disabling; status postoperative reconstruction of the left knee with instability, evaluated as 10 percent disabling; status postoperative reconstruction of the medial collateral ligament of the right knee with instability, evaluated as 10 percent disabling; and a laceration scar, left eyebrow, evaluated as noncompensable.   

2.  Effective February 2, 2005, the Veteran had a 100 percent rating due to arthroscopic surgery on his left knee and a period of convalescence.  

3.  Effective April 1, 2005, the Veteran has a combined rating of 70 percent due to the following service-connected disabilities:  status postoperative reconstruction of the left knee with degenerative joint disease, evaluated as 30 percent disabling; postoperative medial collateral ligament reconstruction of the right knee with degenerative joint disease, evaluated as 30 percent disabling; status postoperative reconstruction of the left knee with instability, evaluated as 10 percent disabling; status postoperative reconstruction of the medial collateral ligament of the right knee with instability, evaluated as 10 percent disabling; and a laceration scar, left eyebrow, evaluated as noncompensable.   

4.  Effective September 29, 2005, the Veteran had a 100 percent disability rating due to a total replacement of the left knee.

5.  The Veteran has a high school education and work experience as a mail processor with the United States Postal Service (Post Office).  

6.  Since September 29, 2005, the Veteran's service-connected disorders have precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria were met for a TDIU on September 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110(b)(2) (West Supp. 2014); 38 C.F.R. §§ 3.159, 3.400(o)(1), 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of his claim of entitlement to an effective date prior to March 5, 2008 for the assignment of a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On May 25, 2005, the Veteran claimed entitlement to a TDIU.  The VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The RO also informed the Veteran of the method which the VA used to figure the effective date for the grant of a TDIU. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records, such as medical records from the VA, private health care providers, and Social Security Administration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains numerous records reflecting the Veteran's treatment by the VA and private health care providers, as well as medical records associated with the Veteran's grant of Social Security benefits  The claims file also contains statements from the Veteran's former employer and the United States Office of Personnel Management.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  Throughout the appeal, he has demonstrated an effective knowledge of the information and evidence necessary to substantiate his claim.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Generally, the effective date of an award of increased compensation (such as a TDIU) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014).

Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In this case, the Veteran's claim for a TDIU was received by the VA on May 28, 2005.  At that time, the Veteran had a combined rating of 70 percent due to the following service-connected disabilities:  status postoperative reconstruction of the left knee with degenerative joint disease, evaluated as 30 percent disabling; postoperative medial collateral ligament reconstruction of the right knee with degenerative joint disease; status postoperative reconstruction of the left knee with instability, evaluated as 10 percent disabling; status postoperative reconstruction of the medial collateral ligament of the right knee with instability, evaluated as 10 percent disabling; and a laceration scar, left eyebrow, evaluated as noncompensable.  Except for a brief period of time from February 2, 2005 through March 31, 2005, during which he had a temporary total rating, those ratings had been in effect since April 10, 2003.

When the veteran's schedular rating is less than total, a total rating may nonetheless be assigned. Where, as in this case, there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a) (2014). 

Although the Veteran had a combined rating of 70 percent, he did not have at least one disability ratable at 40 percent or more.  Nevertheless, he did meet the criteria for a TDIU.  VA regulations permit the partial disability ratings for both legs to be combined and treated as one disability.  38 C.F.R. § 4.26 (2014).  When the 30 percent disability rating for the left knee is combined with the 30 percent disability rating for the right knee, the resulting combined disability rating exceeds 40 percent and meets the criteria under 38 C.F.R. § 4.16(a).  

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. VA adjudication manual, M-21-1 Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 (Summary of Precedent Opinions of the General Counsel, 57 Fed. Reg. 2314, 2317 (1992)).  
Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The salient question, then, when did the Veteran became unemployable.  

When the Veteran filed his claim for a TDIU, he was still employed by the United States Postal Service as a processing clerk.  During the previous year, he had undergone arthroscopic surgery on his service-connected left knee and been assigned a total rating from the date of the surgery on February 2, 2005 through the end of his period of convalescence on March 31, 2005.  38 C.F.R. § 4.29, 4.30 (2014).  Following his convalescence, however, he did return to work.  

In June 2005, his supervisor of 7 years reported that the Veteran wore braces on both knees and his knee disabilities were primarily responsible for his poor attendance and job performance.  Nevertheless, the Veteran continued to be employed, and his supervisor stated that the Veteran was protected by his participation in the Family Medical Leave Act.  On September 29, 2005, the Veteran underwent a total left knee replacement.  He was assigned a 100 percent schedular rating for that disorder, effective September 29, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  That is, he was considered totally disabled.  That rating remained in effect until November 1, 2006, when it was reduced to 70 percent.  

In a letter, dated March 21, 2006, the United States Office of Personnel Management informed the Veteran that it had approved his application for a disability retirement from the Post Office; and in January 2007, the Social Security Administration found the Veteran had become disabled and entitled to disability benefits.  The Social Security Administration found that the Veteran's disability onset date was July 7, 2006.  In addition, the Board notes that in June 2007, service connection was granted for a depressive disorder, secondary to the Veteran's total left knee replacement.  A 30 percent rating was assigned for that disorder, effective September 1, 2006.  

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a TDIU is September 29, 2005, the date that he underwent his left total knee replacement.  Not only was he granted a 100 percent schedular rating by the VA, but shortly thereafter, he was granted disability retirement and was awarded Social Security benefits, due primarily to his knee disabilities.  Under such circumstances, it would be incongruous to consider the Veteran employable after September 29, 2005.  Accordingly, an earlier effective date for a TDIU is warranted.  


ORDER

Entitlement to an effective date of September 29, 2005 is granted for the Veteran's TDIU.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


